Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 recites a gaming system comprising (among other recited features) a processor and memory configured to select a candidate game outcome in an initial round, display the game outcome, receive from a user a selection to hold zero or more reels for the initial round, determine whether the selection is a sub-optimal, determine an outcome of a subsequent game round, and increase a chance of at least one additional game rounds being provided when the selection is sub-optimal. No single reference or reasonable combination of references anticipates or makes obvious the recited claim features. 
U.S. Patent Application Publication No. 2004/0063483 to Wolf discloses the play of multiple rounds of a game, wherein the user selects reels to hold, but fails to disclose increasing a chance of at least one additional game rounds being provided when the selection is sub-optimal.
U.S. Patent No. 8,012,013 to Walker teaches repeating game rounds until a target outcome is awarded, but fails to disclose holding reels. For at least these reasons, claim 1 is allowed.  Likewise, independent claims 8 and 15 are allowed based on the same analysis.  Dependent clams 2-7, 9-14, and 16-20 are allowed due to their dependence on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715